On March 28, 2014, this court placed the respondent, Kevin E. Dellett, on probation for a period of 2 years with specific conditions. In re Dellett, 299 Kan. 69, 324 P.3d 1033 (2014).
The Disciplinary Administrator filed a report verifying that the respondent has fully complied with all conditions imposed on him by this court and recommending that the respondent be discharged from probation.
This court, having reviewed the files and the recommendation of the office of the Disciplinary Administrator, finds that the respondent should be discharged from probation.
It Is Therefore Ordered that the respondent is hereby discharged from probation and from any further obligation in this matter and that this proceeding is closed.
It Is Further Ordered that this order be published in the Kansas Reports and that the costs herein be assessed to the respondent.